DETAILED ACTION
Note: In view of the accepted terminal disclaimer dated 01/19/2021, the previous rejections are withdrawn. A new grounds of non-final follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 (as well as dependent claim 6 due to dependency) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recited the limitation “one of clockwise circulation and anti-clockwise circulation” which is vague and indefinite. It is unclear which function is being performed by the pumping mechanism. One person of ordinary skill within the art could interpret the limitation as one of clockwise and anticlockwise circulation simultaneously, while another person of ordinary skill within the art could interpret the limitation to be one of either clockwise circulation or anti-clockwise circulation. For the purposes of the examination 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHOHAM; Tsipi et al. (US 20150250113 A1; hereinafter Shoham).
Regarding claims 1, 3, and 7 Shoham teaches:
At least one mid-wall disposed within said raceway pond for dividing said raceway pond into at least two portions such that said portions are connected to and in fluid communication with each other, characterized in that, said at least one mid-wall is obliquely disposed in said raceway pond. (See Fig. 35D #3218); [0379] Module 3220 shown in FIG. 35D may include two angled baffles 3218 for creating a desirable flow pattern within module 3220.
Raceway pond is a water-body. (See Fig. 35D #3220); [0382] the liquid growth medium is designed to provide optimal growth conditions for the aquatic plants (e.g., water, essential salts, fertilizers, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham.
Regarding claim 2 Shoham, as shown above, discloses all of the limitations of claim 1. Shoham further teaches:
Angled wall. (See Fig. 35D #3218); [0380] baffles 3218 may have any shape, size, or orientation for creating a desired flow pattern(s) within a module 3220. In some embodiments, a module may not have a baffle. Moreover, while FIGS. 33A and 35A-35D show modules 3220 having an inlet 3212 and an outlet 3214 located on the same end of module 3220, inlet 3212 and outlet 3214 may be located anywhere along channel 3235 so as to facilitate a desired flow characteristic for module 3220.
Shoham does not explicitly teach:
The angle is in the range of 0.5 to 1 degree.
However, It would have been obvious to one having ordinary skill in the art at the time of filing to have an angled wall within the specified range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, Shoham teaches that a wall can be at any shape, size, or orientation in order to gain the advantages of creating a desired flow pattern. [0380]
Regarding claims 5 and 6 Shoham, as shown above, discloses all of the limitations of claims 1 and 5, respectively. Shoham
Pumping mechanism provided in said raceway pond adapted for creating one of clockwise circulation. (See Fig. 31 #3119); [0344]
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shoham in view of Parsheh; Mehran et al. (US 20120272574 A1; hereinafter Parsheh).
Regarding claim 4 Shoham, as shown above, discloses all of the limitations of claim 1. Shoham further teaches:
Side wall composed of gas permeable material. [0266] in some embodiments, the impermeable material may be a metal, such as, but not limited to, aluminum. In some embodiments, the impermeable material may be a food grade plastic, such as, but not limited to, polyethylene, polypropylene, polyethylene terephthalate, polystyrene, or polycarbonate. In some embodiments, side wall 2703 may comprise an opaque material (e.g., aluminum or an opaque plastic).
Shoham does not explicitly teach:
Wherein said mid-wall is made up of at least one material selected from a group consisting of masonry, clay, plastic, wood, metal and fibrous material.
Parsheh teaches:
Wherein said mid-wall is made up of at least one material selected from a group consisting of masonry, clay, plastic, wood, metal and fibrous material. [0013] According to some exemplary embodiments, guiding vanes may be made out of High Density Poly Ethylene (HDPE). According to other embodiments, vanes may be made out of any suitable material that can direct the flow of liquid. Alternatively, vanes may be made out of aluminum or any other 
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified the mid-wall of Shoham to include at least one material, as disclosed by Parsheh, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644